DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendments filed June 15, 2022, amending claims 1, 34, 44, 46, and 57, and cancelling claims 2 and 49.  
Accordingly claims 1, 7-8, 11, 18-19, 30-31, 34, 39, 44, 46, 50-51, 57, 60, 63, 65, 68-69, 81, 83, 188-189, 191, and 194-196 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place all the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 83 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 83 recites “a host cell produced by the method of claim 1.”  Thus, claim 83 depends from claim 1.  Claim 83 is a product-by-process and will be examined according to the structure of the host cell that is produced by the method of claim 1.  According to the steps in the method of claim 1, the host cell would be bacterial and have the following integrated in the genome:  a gene of interest (GOI) and a selectable marker (SM), flanked by two different lox sites, which are flanked by inverted repeats.  
MPEP 608.01(n) states "The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper . . . if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim."  The cell of claim 83 could be made by inserted the GOI and SM, flanked by two lox and two inverted repeats using homologous recombination with a donor DNA containing those elements and homology arms.  Thus, the product of claim 83 does not include all the limitations of the method of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner has no suggestions for how to implement “amend the claim(s) to place the claim(s) in proper dependent form” as an option.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-8, 11, 18-19, 30-31, 34, 39, 44, 51, 81, 189 and 196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 has two recitations of “a first lox site and a second lox site”, first in step (a) and again in step (c).  It is not clear if those are referring to the same set of lox sites or a different set of lox sites.  
Claim 1 also recites “the second plasmid” in step (d), which lacks antecedent basis.  It is not clear if the second plasmid is the “donor plasmid” recited in step (a) or the “plasmid” recited in step (c).  It is recommended that, “a plasmid” in step (c) be denoted with an adjective such as “a second plasmid” to distinguish it from the “donor plasmid”.
Claims 7-8, 11, 18-19, 30-31, 34, 39 and 44 are rejected for depending from claim 1 and not remedying the indefiniteness therein.

Claims 18-19, 34 and 44 recite “the plasmid. . .”  Claims 18-19, 34 and 44 depend from claim 1, which recites two plasmids, as indicated above.  It is not clear which of plasmids claims 18-19, 34 and 44 are referring to.  

Claim 34 also recites “wherein the plasmid comprises the CRE recombinase coding sequence that is operably linked to a promoter active when integrated into the host cell.”  “Integrated” is used previously in the claims to mean inserted into a genome, and would be understood by one skilled in the art to indicate DNA sequences inserted into the genome.  Claim 34 is confusing because it is not clear if CRE is only expressed when integrated into the genome or just when the gene is inside the cell.  

Claims 44 and 81 recite “a sequence of greater than about 7 kb and less than about 200 kb”.  
The phrases " greater than about 7 kb” and “less than about 200 kb” are relative phrases which renders the claim indefinite. The MPEP 2173.05(b).III.A states that to determine the definiteness of "about", "one must consider the context of the term as it is used in the specification and claims of the application."  The specification does not specifically define “about” and does not give any examples that one skilled in the art would use to determine the breadth of “about”.  Additionally, when combined with "greater than" and “less than”, the phrases become even more confusing.  For instance, one skilled in the art would not know whether 6.9 kb would be encompassed by the claim.  6.9 kb is within 100 bp of 7 kb and therefore could be considered “about”; however, it is also less than 7 kb and, therefore, not greater than 7 kb.

Claim 51 recites the limitation "the gene of interest" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 189 recites, “the kit of claim 188, further comprising a third vector comprising . . . (ii) a second selectable marker. . .”  Claim 189 depends from claim 188, which also recites “a second selectable marker”.  It is not clear if the two “second selectable markers” are the same marker or if they are different selectable markers.  For this reason, claim 189 is indefinite.
Claim 196 is rejected for depending from claim 189 and not clarifying the indefiniteness therein.

Response to Arguments
Applicants argue that the amendment to claim 44 rectifies the indefiniteness of claim 44 discussed in the previous office action.  Applicants also argue that an amendment to claim 81 is not needed since the sequence is in host cell (Remarks, page 9).  These arguments are persuasive; however, claims 44 and 81 remain indefinite for the reasons discussed above.    


Claim Rejections - 35 USC § 112(a) – New Matter
Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection necessitated by amendment.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claim 51, which depends from amended claim 46, the combination of a “first promoter sequence that is operably linked to a gene of interest, wherein the first promoter sequence is flanked by the first and second lox cites” recited in claim 51, combined with the new limitation of “a CRE recombinase coding sequence that is flanked by the first and the second lox sites” in claim 46 appears to represent new matter.  Two possible structures of a host cell containing the recited elements in claim 46 and 51 are illustrated below.  Triangles = lox sites; T7RP is a protein that promotes sequence-specific gene transcription; SM = selectable marker; CRE = CRE recombinase coding sequence; Prom = promoter; GOI = gene of interest.

    PNG
    media_image1.png
    444
    1087
    media_image1.png
    Greyscale

A host cell with the combination in which the CRE recombinase sequence and the promoter sequence are located between the lox sites is not disclosed in the specification.  Additionally, none of the methods described in the specification would generate a host cell with the above structures.  For instance, figures 3, 8, 11, 13 and 15 illustrate methods that either have the CRE recombinase coding sequence integrated into the host genome or the promoter and gene of interest integrated, but never both.  In each case, recombination results in the CRE recombinase coding sequence removed from the genome and the promoter and gene of interest added to the genome.  Since no specific basis for this limitation combination has been identified, claim 56 is rejected as incorporating new matter.

Response to Arguments
Applicants argue that support for the amendments can be found “throughout the original application; see, e.g., the specification at paragraphs [0004], [0062]-[0063], [0121]-[0122], and Examples 1, 4, and 6; FIGS. 3A, 3B, 8A, 8B, 11A, 11B, 13A, 13B, and 17; and original claims 2 and 49.” (Remarks, page 8).  This argument has been fully considered but is not persuasive because none of the cited figures disclose a vector in which a CRE coding sequence, a selectable marker and a first promoter sequence operably linked to a gene of interest are all located between the two lox sites.  Additionally, none of the cited examples provide a method for making the host cell as claimed.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Muroi (Muroi et al., Applied Microbiology and Biotechnology (2013), 97: 4039–4048), in view of Hirano (Hirano et al., Applied Microbiology and Biotechnology (2011), 92: 227–239).  This is a new rejection necessitated by amendment.
Claim 83 recites “A host cell produced by the method of claim 1”, which is interpreted as a product by process claim.  This product-by-process will be examined according to the structure of the host cell that is produced by the method of claim 1.  According to the steps in the method of claim 1, the host cell would be bacterial and have the following elements integrated in the genome:  A gene of interest (GOI), a selectable marker (SM), two different lox sites (triangles), and inverted repeats that are recognized by a transposon (IR).  Two possible arrangements of the elements are illustrated below.

    PNG
    media_image2.png
    413
    664
    media_image2.png
    Greyscale

Muroi teaches an E. coli cell (i.e. a bacterial host cell) with a cassette comprising genes of the Lac Operon (i.e. a gene of interest) and AmpR (i.e., a selectable marker), flanked by TG1 integrase attL and attR site-specific recombination sites integrated in the genome (Figure 1b).  Muroi teaches the cassette is flanked on either side by Tn5 transposon sequences (i.e., inverted repeats) (Figure 1b, asterisks).  Muroi also teaches “[a] number of site-specific recombinases from various microorganisms have been discovered and been applied to in vivo genome engineering for a wide variety of heterologous cell types” including the CRE-lox system (¶ spanning pages 4039-4040).
Muroi does not teach a bacterial host cell with lox sites flanking a gene of interest and selectable marker.
Hirano teaches the characteristics of site-specific recombinases (Abstract).  Hirano teaches that the TG1 integrase recognizes attP and attB sites and catalyzes unidirectional recombination, which result in attR and attL sites (page 230, ¶2; page 237, ¶3-4; Figure 2).  Hirano teaches that CRE recombinase recognizes lox sites and catalyzes bidirectional recombination (¶ spanning pages 231-232).  Hirano teaches that CRE recombinase can also catalyze unidirectional recombination when mutated lox sites are used (page 232, ¶2).  Hirano teaches “DNA sequence flanked by two mutant loxP sites that contain different spacer sequences is efficiently exchanged with foreign DNA flanked by two different mutant loxP sites that are identical to those flanking the insert” (page 232, ¶2).  Hirano teaches because of the simplicity of the Cre/loxP system, it has been widely used for in vivo genome engineering ((¶ spanning pages 231-232).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted the attR and attL sites in the bacterial host cells of Muroi with two different mutant lox sites as taught in Hirano because it would have amounted to the simple substitution of one known set of recombinase-recognition sequences for another set by known means to yield predictable results.  One skilled in the art would have had a reasonable expectation of success of substituting the two recombinase-recognition sequences because Hirano teaches that both TG1 and CRE recombinase can catalyze unidirectional recombination in the presence of their specific recognition sequences.  One would have been motivated to do so because Hirano teaches the CRE/Lox system has been widely used for in vivo genome engineering.


Claims 188 and 189 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US 20100281551 A1).  This is a new rejection.
Regarding claim 188, a “kit” is interpreted as merely a sum of its parts.  Thus, any reference that discloses both vectors that could be used to reach an end result will be considered as disclosing a kit containing the vectors.
Kaminaka teaches two vectors (a) IR/DR-puro/LxpADb and (b) pLx/GFP/neo/pA(-) (Figures 17 and 18).  
Regarding vector (a) Kaminaka teaches IR/DR-puro/LxpADb contains the puromycin gene (i.e., a selectable marker) flanked by two Lox sites (Figure 17).  Kaminaka teaches the two lox sites are Lox71 (figures 13, 16 and 17) and LoxP (figures 15-17).  Kaminaka teaches the Lox71-Puro-LoxP cassette is flanked by inverted repeats recognized by a transposase (figures 1 and 17; [0010]).  Thus, Kaminaka teaches vector (a) contains (ii) the “donor sequence” of the claim flanked by inverted repeats recognized by a transposase.  Regarding vector (a), component (i), Kaminaka teaches methods for making a transposase expression vector ([0116]).  Kaminaka also teaches the gene for transposase that recognizes the inverted repeats can be included in the transposon vector (i.e., the vector containing the donor sequence) ([0102]).  
Regarding vector (b), Kaminaka teaches pLx/GFP/neo/pA(-) comprises (ii) a neomycin resistance gene (i.e., a second selectable marker) and (i) an EcoRI restriction site (i.e., one or more restriction or targeted cloning sites suitable for recombining a gene of interest) flanked by Lox66 and LoxP sites (figures 18 and 21).  Kaminaka teaches first using IR/DR-puro/LxpADb to integrate the Lox71-Puro-LoxP cassette into a genome and then using pLx/GFP/neo/pA(-) to replace the Puro gene with the GFP/Neo cassette (figure 21).  Kaminaka teaches that the Lox71 and Lox66 sites on the two vectors are compatible and can recombine with each other (Fig 21, [0091]).  Kaminaka also teaches gene replacement using the same set of lox sites on the integrated vector and the donor plasmid (fig 3).  
Regarding claim 189, Kaminaka teaches any foreign gene can be introduced by CRE-lox recombination with the vector once the transposon with the lox sites is integrated ([0109]).  Kaminaka teaches “When a selection marker gene is used, it needs be a different one from that of the modified transposon vector. In case of an exchange reaction, it is possible to select cells” ([0109]).
Kaminaka does not expressly teach a vector containing both the transposase coding sequence with a selectable marker flanked by lox sites and inverted repeats.  Kaminaka does not teach the vectors containing the exact same lox sites.  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added a gene encoding a transposase to the IR/DR-puro/LxpADb vector because Kaminaka suggests the transposase can be expressed from the same plasmid as the IR-lox-marker-lox-IR transposon cassette.  One would have a reasonable expectation that the transposase coding sequence can be added to the IR/DR-puro/LxbpADb vector because Kaminaka teaches methods to create a transposase expression vector, which could be adapted to add transposase to IR/DR-puro/LxpADb. 
It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the same set of lox sites on vector (a) and (b) as taught in figure 3 of Kaminaka because it would have amount to a simple substitution of one known set of lox sites for another by known means to yield predictable results.  One skilled in the art would have a reasonable expectation of using two sets of identical lox sites on the two vectors because Kaminaka teaches 1) various lox sites can be used, 2) methods for cloning lox sites and 3) an example of using two identical sets of lox sites to mediate cassette exchange recombination.  
Regarding claim 189, It would have been obvious to one skilled in the art to have included a third vector containing another selectable marker and restriction sites with the vectors taught in Kaminaka because it would have simply amounted to a duplication of the pLx/GFP/neo/pA(-) taught in Kaminaka.  One would have a reasonable expectation that a different vector could be created and added to the kit because Kaminaka teaches any foreign gene can be used to replace the Puro marker in the transposon as long as it carries a different selectable marker.  

Response to Arguments
Applicants argue neither Bradley, Santos or Liu teach or suggest the limitation combinations in the amended claims.  These arguments are moot in light of the current rejection over Murio in view of Hirano, and over Kaminaka, which is recited above.  




Allowable Subject Matter
Claims 191, 194-195 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 46 is directed to a bacterial host cell containing a genome-integrated cassette comprising a selectable marker and a CRE recombinase flanked by both a set of lox sites and a set of inverted repeats recognized by a transposon.  The closest prior art is Bradley (US 20150079680 A1, #2 in IDS filed September 11, 2018) in view of Santos (US 20120329115, #1 in IDS filed September 11, 2018).  The teachings of Bradley and Santos are recited in the previous office action (pages 7-12).  Briefly, Bradley teaches host cells containing a cassette with a gene of interest and a selectable marker flanked by lox sites and Piggy Bac transposon inverted repeats (Figure 7).  Bradley also teaches using CRE to exchange the genes between the lox sites for different genes and selectable markers (Figure 7).  Likewise, Santos provides methods for integration of DNA into bacterial host cells and uses CRE expression for exchanging cassettes.  However, neither Bradley nor Santos teach including the CRE coding sequence as part of the integrated cassette as is required by claim 46 and dependent claims.  Furthermore, neither Bradley or Santos provides a teaching or motivation to include the CRE gene within the cassette integrated in the genome.

Claim 191 is directed to a kit containing 1) a vector with a transposase gene and a donor sequence containing a selectable marker and a CRE recombinase coding sequence flanked by lox sites, which are flanked by inverted repeats, and 2) a second vector containing a different selectable marker flanked by the same lox sites used in the first vector.  As outlined above in section 103, Kaminaka teaches the first vector with the donor sequence and suggests the addition of the transposase coding sequence.  However, Kaminaka does not teach including the CRE gene in the donor sequence.  In fact, Kaminaka teaches away from including the CRE gene in the donor sequence (i.e., the transposon vector), when they teach CRE can be expressed from a separate expression vector or included in the donor vector ([0101]), which is analogous to the second vector recited in claim 186.  Kaminaka does not teach or suggest including the CRE coding sequence in the transposon vector (i.e., vector (a)).  

Claims 194-195 recite novel SEQ ID NOs that are free of the prior art.  Thus, the kits that contain them are free of the prior art.  
	

Conclusion
Claims 1, 7-8, 11, 18-19, 30-31, 34, 39, 44, 51, 81, 83, 188-189 and 196 are rejected.
Claims 46, 50, 57, 60, 63, 65, and 68-69 are allowable.
Claims 191 and 194-195 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600